Title: To Benjamin Franklin from Kéralio, 18 April 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


	A L’École Rle. [Royale] mre. [militaire] 18e. avril. 1783.
Jusqu’à présent, mon respectable ami, vous m’ avés constamment honoré de vos bontés; vous y mettés le comble en m’envoyant l’ingénieuse médaille qui éternisera Vôtre gloire et celle de Votre patrie. Je n’ai pu y contribuer que par mes Vœux, mais je verserois mon sang pour la défendre.
Recevés l’hommage du tendre respect avec lequel je ne cesserai d’être, Mon respectable ami, Votre très humble et très obéissant Serviteur
Le CHR. [CHEVALIER] De Keralio
